OPINION Burke, J. This cause coming to be heard upon the report of the commissioner, after hearing all evidence and reviewing the evidentiary depositions submitted, this Court being folly advised in the premises, finds: That Claimant was incarcerated at Pontiac Correctional Center when he sustained injury to his finger. The injury occurred while Claimant was participating in a recreational basketball game on ice. (Emphasis addéd.) The Claimant reported his injury and received medical attention, but was dissatisfied with the medical care received. At hearing, the finger appeared to have a mild deformation. Claimant’s attending physician, Dr. R. S. Pankaj, indicated that Claimant’s finger was X-rayed soon after the ice-basketball game and that the finger in question was not broken. He described the injury as a “mild fusiform swelling in the proximal interphalangeal joint area, * * * and Claimant had a ten degree lack of full extension [of the finger].” Claimant’s claim is denied for failure to prove by a preponderance of the evidence that the Respondent was guilty of negligence. When one voluntarily undertakes to play basketball on ice, there is an assumption of risk which attaches to said activity. Wherefore, it is hereby ordered that this claim is denied. ORDER Burke, J. This cause coming to be. heard upon Claimant’s motion for rehearing and the Court being fully advised in the premises, It is hereby ordered that Claimant’s petition is hereby denied.